Title: From George Washington to Robert Morris, 27 August 1783
From: Washington, George
To: Morris, Robert


                        
                            Dr Sir
                            Princeton N.J. 27 Aug. 1783
                        
                        The Gentleman who will have the honor of presenting this to you,
                            delivered me the inclosed (original) Letter.
                        The House of Robert Cary Esqr. and Co. of which Mr Welch was one, was
                            very respectable—I corrisponded with it many years, and had most of my Goods there from. Mr Moore wishing to be
                            introduced to you carries with him in the inclosed recommendation all the knowledge I have of him for I never had the
                            pleasure of seeing him till this day. I am Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            
                                Words in angle brackets are taken from the Varick transcript.
                            
                        

                    